ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rodriguez et al. (US 5918538 A) discloses, the apparatus of the invention has a food receiving apparatus including a cutting device with a cylinder operated plunger.  Also provided is a conveyor having a continuous belt for carrying a stack of tortillas or the like to the food receiving apparatus.  A detector is provided for detecting the stack of tortillas or the like as it enters the food receiving apparatus.  The detector actuates a control system which causes the cylinder to move the plunger toward the cutting device for compressing the tortillas against the cutting device for cutting the tortillas to the desired shape.  The plunger then moves away from the food receiving apparatus.
Martinez-Montes (US 20150135921 A1) discloses, a continuous tortilla chip cutting system where tortilla carried on a conveyor are continuously divided by a cutting mechanism into pre-cuts for frying into chips.  A programmable controller drives a servo motor that moves an upper surface of the conveyor at a known velocity V, and a detector located above the conveyor at a known distance D from the cutting mechanism alerts the controller to the imminent arrival of the tortilla.  The controller also controls a servo motor that actuates the cutting mechanism in a stop/start fashion.  Based on the detection of the tortilla, the controller drives the servo motor associated with the cutting mechanism at just the right time and at just the right speed so that the cutter mechanism cuts each arriving tortilla into predictable sub-units called "pre-cuts" based on the velocity V of the conveyor belt, the detection of the flat bread unit 
Mahood et al. (US 6182424 B1) discloses, a method and apparatus for packaging articles such as flatbreads and stacks of flatbreads utilizes flat loading plates which move axially and rotate about a longitudinal axis.  The loading plates have an initial position underneath an input conveyor, and follow movement of an article along the conveyor toward its forward end.  As the article moves over the end of the conveyor, it is transferred to the loading plate which then moves the article forwardly to a packaging station, where the loading plate with the article supported thereon is inserted into the open mouth of a container.  With the packaged article supported on its upper surface, the loading plate is rotated by about 180 degrees to displace the article and package from the packaging station and to deposit the packaged article onto an exit conveyor.  Once the packaged article contacts the exit conveyor, the loading plate is withdrawn from the package and returned to its initial position under the input conveyor.  A preferred apparatus comprises two loading plates which alternately receive articles from the input conveyor.
 Lawrence (US 6585477 B1) discloses, a counter-stacker includes an infeed conveyor having a plurality of lanes for containing planar food articles.  A vacuum conveyor system is located adjacent to the infeed conveyor and includes a plurality of vacuum conveyors.  Each vacuum conveyor includes a frame, a pair of pulleys rotationally mounted to the frame, a drive shaft coupled to one of the pair of pulleys, a vacuum generator for generating vacuum conditions within the frame, and a vacuum belt mounted to the pair of pulleys.  Each vacuum conveyor is pivotable about one of the pair of pulleys.  An oscillating catch cup frame containing a plurality of catch cups is used to stack the planar food articles. 

Montemayor et al. (US 5494398 A) discloses, a device as described for unstacking thin, flat articles, particularly flexible articles, and especially tortillas, from a stack of the same, which includes means for repetitively picking up the topmost tortilla in a stack and conveying it to a moving belt where it is deposited individually and separately and moved to a further processing operation.  The pick-up means includes a rotating cylinder having holes in its surface through which suction acts on the tortillas, to temporarily hold them to the cylinder, and belts around and rotating with the cylinder which transfer the tortillas from the cylinder to the moving conveyor.
Toews (US 2695483 A) discloses, the cutting mechanism for cutting stacks of tortillas placed on a conveyor. 

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Sean Kim on 03/11/2021. The application has been amended as follows:
In the Abstract, line 1, delete “The present disclosure provides an embodiment”, and replace “a” with “A” before “chip”. 

Reasons for Allowance
Allowance of claims 1, 5-15, and 19-23 is indicated because the prior art of record (Griffith and Longoria) do not disclose/suggest the combination of “a stack support positioned below the stack of tortillas, the stack support configured to fill the voids between the fork-like members in the base when the stack of tortillas is being cut by the cutting blade, and wherein the stack support meshes with the fork-like members to create a uniform base surface when the stack of tortillas is being cut by the cutting blade” as cited in claim 1.
The prior art of record (Griffith in view of Longoria) do not disclose the combination of elements above. Griffith discloses, a cutting station (see conveyor portion wherein the blade 40 is located) operatively connected to the top line (see Fig. 1), the cutting station comprising: a blade frame (see a mechanical hold down 42) connected to a cutting blade (see blade 40), the cutting blade being oriented along a first cutting plane (see Fig. 1); a cutting actuator (see shaft 41) configured to actuate the blade frame (see Fig. 1) and move the cutting blade into the food (see Fig. 1) when the food reaches a first cutting position along the top line (see Fig. 1); and wherein the cutting blade (40) passes between the supports (26) of the product guide (24) when the food is being cut by the cutting blade (see Fig. 7). Longoria teaches, a cutting station (see tortilla cutter 10) the cutting station comprising: a blade frame (see frame holding cutter 14) connected to a cutting blade (see cutter 14), the cutting blade being oriented along a first cutting (see Fig. 1); a cutting actuator (see shaft 14C) configured to actuate the blade frame and move the cutting blade downward into the stack of tortillas (see Fig. 5B) when the stack of tortillas reaches a first cutting position (see Fig. 5B); and the fork-like members (see cutter plates openings 14DA, 14DB) in the base (cutter plate 14D) wherein the cutting blade (14) passes between the supports (12L and 12R) of the product guide (housing 12) when the stack of tortillas is being cut by the cutting blade (see Fig. 5B).
However, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior art reference (Griffith and Longoria) such that a stack support positioned below the stack of tortillas, the stack support configured to fill the voids between the fork-like members in the base when the stack of tortillas is being cut by the cutting blade, and wherein the stack support meshes with the fork-like members to create a uniform base surface when the stack of tortillas is being cut by the cutting blade, thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761